NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DIANNA RAE KOLLMEYER,                           No.    19-15337

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02749-BSB

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Camille D. Bibles, Magistrate Judge, Presiding

                             Submitted May 17, 2022**
                               Pasadena, California

Before: OWENS and BRESS, Circuit Judges, and FITZWATER,*** District
Judge.

      Diana Rae Kollmeyer appeals pro se the district court’s order affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
Commissioner of Social Security’s denial of disability benefits and supplemental

Social Security income. We review de novo and “will disturb the denial of benefits

only if the decision contains legal error or is not supported by substantial evidence.”

Lambert v. Saul, 980 F.3d 1266, 1270 (9th Cir. 2020) (citation and quotations

omitted). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     Kollmeyer argues that the ALJ failed to consider her back pain at step

two of the Social Security Act’s five-step sequential evaluation process. See 20

C.F.R. § 404.1520. But the ALJ specifically considered her allegations of back pain,

and substantial evidence supports the ALJ’s conclusion that Kollmeyer’s back pain

is not a severe impairment and does not create additional functional limitations.

Among other things, the ALJ cited specific medical records showing that MRIs of

Kollmeyer’s back were unremarkable and that physical examinations showed

“normal alignment and range of motion of the back [and] no tenderness to the back.”

      2.     Substantial evidence supports the ALJ’s decision to discount a “treating

source statement” by an unidentified person at the McKellips Family Clinic. If the

ALJ rejects the opinion of a treating physician, she must give “specific and

legitimate reasons that are supported by substantial evidence.” Ryan v. Comm’r of

Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citation omitted). Here, the ALJ

reasonably discounted the statement because the handwriting on the form was

“illegible,” there was no indication that the individual who completed the form


                                          2
treated Kollmeyer, and the opinions were in the form of conclusory check-the-box

forms. The ALJ also found that the statement was not supported by the medical

records. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (holding

that an incongruity between a doctor’s opinion and the medical record serves as a

“specific and legitimate reason for rejecting” the doctor’s opinion).

      3.     Substantial evidence supports the ALJ’s determination to discount

Kollmeyer’s subjective account of the severity of her symptoms. The ALJ can only

reject a claimant’s testimony about the severity of symptoms by giving “specific,

clear and convincing reasons.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir.

2007) (citation omitted). Here, the ALJ found that Kollmeyer’s testimony was

inconsistent with the medical record and was inconsistent with her ability to care for

her children and perform various household tasks.         Furthermore, Kollmeyer’s

testimony that she left her job due to her impairments was contradicted by evidence

that she told a counselor that she quit “because she did not like new management.”

      4.     The ALJ properly discounted Kollmeyer’s mother’s “function report.”

Before discounting lay testimony, the ALJ must give specific reasons that are

“germane to each witness.” Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009)

(citations omitted). The ALJ gave “little weight” to Kollmeyer’s mother’s report

because Kollmeyer’s mother only spent limited time with Kollmeyer each week. See

Crane v. Shalala, 76 F.3d 251, 254 (9th Cir. 1996) (discounting lay testimony


                                          3
because “the record does not show that [the witness] had sufficient contact with [the

claimant] during the relevant time”). Moreover, the mother’s statements conflicted

with the objective medical evidence.1

      5.     The record does not support Kollmeyer’s claims that the ALJ “cherry-

picked” the evidence and failed to consider her conditions cumulatively. The

hearing transcript also does not support Kollmeyer’s claims that the ALJ did not ask

appropriate questions at the hearing and did not give her representative an

opportunity to rebut or cross-examine the vocational expert.

      AFFIRMED.




1
  Kollmeyer argues that the ALJ erroneously concluded that her mother was not
medically trained to provide a function report, pointing out that she had been a nurse
for over 50 years. Even assuming the ALJ mischaracterized Kollmeyer’s mother’s
experience, any error was harmless. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885
(9th Cir. 2006) (holding that any error is harmless if it is “inconsequential to the
ultimate nondisability determination”) (citation omitted). The ALJ provided other
sufficient reasons to reject this one-paragraph report that did not turn on Kollmeyer’s
mother’s expertise.

                                          4